Complaint is made in the motion for rehearing of the fact that the learned trial judge, in instructing the jury not to consider certain hearsay testimony of the witness Dillon, failed and refused to so instruct the jury with regard to the same testimony given by two other witnesses. Examination of the record discloses that no objection was made to the testimony of the two other witnesses, and no motion was made to exclude the testimony given by them.
Complaint is also made of the insufficiency of the testimony. A review of the facts shows that appellant was put in jail and was heard engaged in conversation with one of its inmates, and later told other people that said other inmate had offered him one hundred dollars to bring saws into the jail. The facts further show that upon a real or pretended charge appellant was put in jail again a few days later and was seen to hand a package to the party whom he claimed had offered him one hundred dollars to bring saws into the jail. A few minutes later said party exhibited to other parties a package containing a number of saws. In our opinion this was sufficient to justify the jury's conclusion of guilt.
Being unable to agree with the contentions made, the motion for rehearing will be overruled.
Overruled.